Citation Nr: 1736335	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-31 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for prostate cancer, as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for prostate cancer.

In a February 2016 correspondence, the Veteran withdrew his request for a hearing and requested that his appeal be forwarded to the Board for a decision.  Again in March 2016, the Veteran contacted VA and indicated that he did not wish to conduct a hearing but wanted to continue with his appeal.  Therefore, his request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  There is no evidence of record to show that the Veteran, a Blue Water Navy Vietnam Veteran, personally went ashore, or had active service in the landmass or inland waterways, including rivers, canals, estuaries, and delta areas, in Vietnam.

2.  The evidence does not rise to the level of equipoise that the Veteran was exposed to Agent Orange or any other herbicides while in active service.

3.  The Veteran's prostate cancer did not have its onset in service or within the first post-service year, and his prostate cancer is not related to service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, as due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Presumptive & Direct Service Connection: Law & Regulation

Generally, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

A veteran is presumed exposed to herbicide agents, including Agent Orange, if he or she had active military, naval, or air service in the Republic of Vietnam from January 9, 1962 to May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If a veteran was exposed to Agent Orange during active service, service connection is presumed for certain disabilities, including and not limited to, prostate cancer.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27 - 97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21 - 1MR, pt. IV, sub. pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure.  Id. 

After review of an Institute of Medicine report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure", the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012 ).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy Veteran, the veteran must provide evidence that his ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port has generally not been considered sufficient.  M21 - 1 IV.ii.2.C.3.e.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  If the veteran was exposed to a herbicide agent, to include Agent Orange, during active military, naval or air service and has contracted one of the enumerated diseases, under 38 U.S.C. § 3.309(e), to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy, which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).

Alternatively, service connection can be established on a direct basis by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1043 - 44 (Fed. Cir. 1994).  In order to establish service connection for the claimed disorder under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to herbicide agents, but must also determine whether the disability was otherwise the result of active service.  See Combee, 34 F.3d at 1039.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

II.	Analysis

A.	Presumptive Service Connection

The Veteran asserts that he is a Blue Water Navy Veteran and that he believes that much of the Agent Orange chemical was deposited directly into the water and that because it was converted into drinking water, it could not have been purified completely.  He reported that while aboard the USS Intrepid, he worked as a hook-up man on the flight deck catapult, just inches away from aircraft that flew over and into Vietnam, and that he drank water on a daily basis, which was most likely contaminated with Agent Orange.  He further indicated that he was diagnosed with prostate cancer in 2007. 

Although the Veteran is competent to testify about his military occupational specialty as a hook-up man on the flight deck catapult, the frequency in which he drank water, the proximity to aircrafts that flew over and into Vietnam while he was on board the USS Intrepid, and his diagnosis of prostate cancer in 2007, he is not competent to identify herbicide contaminants for which presumptions of service connection may apply, nor is he competent to assert that he consumed herbicides in the water he drank daily aboard the USS Intrepid.  See 38 C.F.R. § 3.307.  In other words, without providing supportive evidence from a medical expert, he is not competent to say that he was actually exposed to herbicides, or that they were present in the water he drank daily, which resulted in prostate cancer.  This is a complex medical and scientific question.  Thus, the Veteran has not presented competent evidence showing that he was actually exposed to herbicide agents.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

Additionally, the Board finds that the preponderance of the evidence is against a finding that service connection may be presumed for residuals of Agent Orange exposure.  Although, the Veteran is diagnosed with one of the diseases listed under 38 C.F.R. § 3.309(6), specifically prostate cancer, there is no evidence of record to show that he served in the Republic of Vietnam, as described by law above.  First and foremost, the Veteran does not contend, nor does the record show that he served or stepped foot in the landmass of Vietnam.  While a May 2010 Response to a PIES Request for Information indicates that it could not determine whether the Veteran served in the Republic of Vietnam, the Response however, further clarified and confirmed that the Veteran served aboard the USS Intrepid (CVS-11), and that it was in the Official Waters of the Republic of Vietnam from July 11 - 12; 1968, July 14 - 15, 1968; and July 23 - August 15, 1968.  

The Board acknowledges that this is consistent with military personnel records and corroborates the Veteran's statements about the time he was on the USS Intrepid.  However, as noted above, a presumption of exposure to Agent Orange is extended to a Blue Water Navy Veteran if the Veteran provides evidence that the ship operated temporarily on the inland waters of Vietnam; or evidence, such as lay statements, that the Veteran's ship docked to the shore or the pier and/or that he personally went ashore.  However, the Veteran has not asserted, nor has he provided any such evidence.  

B.	Direct Service Connection

Notwithstanding the Board's finding that presumptive service connection for prostate cancer is not warranted under 38 C.F.R. § 3.309(e), the Board is also obligated to consider service connection without reference to the provisions pertaining to exposure to herbicide agents.  In this regard, the United States Court of Appeals for the Federal Circuit in Combee, 34 F.3d at 1039, determined that the regulations governing presumptive service connection do not preclude a veteran from establishing service connection with proof of actual direct causation.  Accordingly, the Board will evaluate the Veteran's claim under the regulations governing direct service connection.  See Combee, 34 F.3d at 1043 - 1044; see also 38 C.F.R. § 3.303(d) (2016).

In this case, private treatment records reflect that the Veteran was diagnosed with prostate cancer in 2008.  Therefore, a current disability has been established.  However, with respect to in-service occurrence, the Veteran has not contended or provided any evidence, nor has the record suggested, that the Veteran suffered a disorder or manifested symptoms pertaining to his prostate during service.  Therefore, prostate cancer was not manifested during his active service.  See 38 C.F.R. § 3.303(b).

In a statement attached to his October 2013 VA Form 9 Appeal to the Board of Veterans' Appeals, the Veteran, citing McLendon v. Nicholson, 20 Vet. App. 79 (2006), asserts that he is entitled to a C & P Examination to diagnosis his condition, provide a medical nexus opinion and evaluate the severity of his symptoms.  As indicated by the Veteran, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

Although there is competent evidence of a current diagnosis of prostate cancer, the Veteran has failed to provide and the evidence of record does not indicate the onset of prostate cancer or its symptomatology; or any event or injury relating to his prostate in service.  The Veteran's only assertion of record is that he was exposed to Agent Orange while he was on board the USS Intrepid and that as a result, thereof, he has prostate cancer.  However, since the Board has now determined that the evidence does not rise to equipoise in showing that the Veteran was exposed to herbicide agents in service, the Veteran has not met the criteria under McLendon, and therefore a VA examination is not required.  Furthermore, the mere fact that the Veteran has a currently diagnosed disability is not enough to trigger VA's obligation to obtain an examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278 - 79 (Fed. Cir. 2010).  Therefore, the Board finds that the medical evidence of record is sufficient to decide the claim and no VA medical examination or opinion is required.  


ORDER

Entitlement to service connection for prostate cancer, as due to Agent Orange, is denied.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


